Affirmed and Memorandum Opinion of February 23, 2006, Withdrawn, and
Corrected Memorandum Opinion filed February 28, 2005








 
Affirmed and Memorandum Opinion of February 23, 2006,
Withdrawn, and Corrected Memorandum Opinion filed February 28, 2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00655-CR
____________
 
STEPHEN DELANO
GLUNT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 178th District Court
Harris County,
Texas
Trial Court Cause No.
743,466
 

 
C O R R E C T E D  M E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to the offense of
aggravated sexual assault of a child.  On
July 25, 1997, the trial court deferred a finding of guilt and placed appellant
on community supervision for ten years and assessed a fine of $500.  On June 24, 2005, after finding appellant had
violated the terms of his community supervision, on June 24, 2005the trial
court adjudicated appellant=s guilt and sentenced him to confinement for life in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a timely written notice of
appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, more than sixty days have elapsed and no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Corrected
Memorandum Opinion filed February 28, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).